DISMISS; Opinion Filed April 3, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01019-CV

                            DEREK ELLIOTT BURNS, Appellant
                                         V.
                           THADDEUS A. UNDERWOOD, Appellee

                      On Appeal from the 292nd Judicial District Court
                                   Dallas County, Texas
                        Trial Court Cause No. CV13-00252-V-292nd

                             MEMORANDUM OPINION
                           Before Justices Moseley, Francis, and Lang
                                  Opinion by Justice Moseley
        The filing fee and docketing statement in this case are past due. By postcard dated July

26, 2013, we notified appellant the $175 filing fee was due. We directed appellant to remit the

filing fee within ten days and expressly cautioned appellant that failure to do so would result in

dismissal of the appeal.    Also by postcard dated July 26, 2013, we notified appellant the

docketing statement had not been filed in this case. We directed appellant to file the docketing

statement within ten days. We cautioned appellant that failure to do so might result in dismissal

of this appeal. We again notified appellant regarding the filing fee on March 18, 2014. We

directed appellant to remit the filing fee within ten days and expressly cautioned appellant that

failure to do so would result in dismissal of the appeal. To date, appellant has not paid the filing

fee, filed the docketing statement, or otherwise corresponded with the Court regarding the status

of the filing fee.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).


                                                   / Jim Moseley/
                                                   JIM MOSELEY
                                                   JUSTICE


131019F.P05




                                             –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

DEREK ELLIOTT BURNS, Appellant                        On Appeal from the 292nd Judicial District
                                                      Court, Dallas County, Texas
No. 05-13-01019-CV         V.                         Trial Court Cause No. CV13-00252-V-
                                                      292nd.
THADDEUS A. UNDERWOOD, Appellee                       Opinion delivered by Justice Moseley.
                                                      Justices Francis and Lang participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
       It is ORDERED that appellee THADDEUS A. UNDERWOOD recover his costs of this
appeal from appellant DEREK ELLIOTT BURNS.


Judgment entered this 3rd day of April, 2014.




                                                      /Jim Moseley/
                                                      JIM MOSELEY
                                                      JUSTICE




                                                –3–